DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

This communication is a First Action Non-Final on the merits. Claims 1-12, as amended in the preliminary amendment filed on 15 January 2021, are currently pending and have been considered below.  

Priority

This application claims continuation status priority of PCT Application No. PCT/FI2019/050548 of EP18184120.6 filed on 18 July 2018.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.

Information Disclosure Statement

The information disclosure statement(IDS) submitted on 01/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Drawings

The drawings are objected to because the Figure 2 refers to item 210 as a member device and the disclosure refers to 210 as a User Device, a User Client Device, and/or a Client Device.  Consistency is encouraged in order to eliminate confusion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: Paragraph 0049 discloses the “client 100”, yet the drawings and the rest of the specification disclose the “client device 100”.  Consistency is encouraged in order to eliminate confusion.    
The disclosure is objected to because of the following informalities: Paragraph 0004 discusses the “Patent publication US2015120614”.  This US Patent Application Publication Number does not exist.  
Appropriate correction is required.

Claim Objections


Claim 20 is objected to because of the following informalities:  the phrase “provide access to said updated transaction records to a requesting entity when said password of said requesting entity has been verified” is recited twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claims 1, the claim recites the limitation "the activities" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claims 1-12, claim 1 recites the limitation “calculate a user-specific price of the item based at least on the appeal score and the price elasticity;” in lines 12-13, yet prior to this limitation in lines 10-11 “the appeal score” is already based upon “the price elasticity”.  Please note, the phrase “based on” or “based at least on” so therefore the since the appeal score is already based on the price elasticity then anything based on the appeal score is based on price elasticity.  Because of this it is unclear if applicant is trying to use the price elasticity again in the methodology or just wants to ensure it is clear the user-specific price is based on at least the price elasticity.  The specification mimics the wording in the claims so it is unclear exactly what why the term price elasticity is used in determining the user-specific price when it is already used in the calculation of an appeal score.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume an appeal score using price elasticity is sufficient to meet the limitation.  
Claims 2-12 depend from claim 1 discussed above and do not cure its deficiencies.
In regards to claim 2, the claim recites the limitation “calculate the appeal score using a product comprising the similarity score and the price elasticity.”  What product is being used.  Is applicant trying to claim the appeal score is the product (multiplication) of “the similarity score and the price elasticity “, or is applicant calculating a score for a particular product, or is applicant introducing a different variable (the product” that comprises “the similarity score and the price elasticity”.  Since Claim 1 already calculates “an appeal score based on the similarity score and the price elasticity” it is unclear what applicant is claiming.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume an appeal score using price elasticity  and similarity is sufficient to meet the limitation.  
In regards to claims 4-7, and 9, claim 4 recites the limitation “calculate a price of optimal margin based on the predicted demand and the price elasticity;” in lines 5-6, yet prior to this limitation in line 4 “predicted demand” is already based upon “the price elasticity”.  Please note, the phrase “based on” or “based at least on” so therefore the since the appeal score is already based on the price elasticity then anything based on the appeal score is based on price elasticity.  Because of this it is unclear if applicant is trying to use the price elasticity again in the methodology or just wants to ensure it is clear the user-specific price is based on at least the price elasticity.  The specification mimics the wording in the claims so it is unclear exactly what why the term price elasticity is used in determining the user-specific price when it is already used in the calculation of an appeal score.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume an optimal margin using price elasticity is sufficient to meet the limitation.  
Claims 5-7, and 9 depend from claim 4 discussed above and do not cure its deficiencies.
In regards to claim 10, the claim recites the limitation “calculate a user-specific prices for the items in the order until the discount percentage is fulfilled.”  However claim 1 (from which claim 10 depends) calculates the price based upon elasticity.  If the price is set based on a discount the previous calculated price cannot exist based on elasticity.  Applicant is claiming a price determined based on an elasticity and a price determined by a discount.  How is applicant selecting which price to use the price based on elasticity or the price based on a discount.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume the same price.  

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-12, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-12 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-12 are directed to sending and receiving data to calculate a user-specific price.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-12 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a process, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1 recites, in part, 
calculate a similarity score between a user attribute profile vector of a user and an item attribute vector of an item by comparing corresponding attribute values that are applicable to the item in the attribute profile vector and in the item attribute vector;,  (processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
obtain a price elasticity; and, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
calculate an appeal score based on the similarity score and the price elasticity; (processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
calculate a user-specific price of the item based at least on the appeal score and the price elasticity; and  (processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
provide the user-specific price of the item.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
These limitations set forth a concept of sending and receiving data to calculate a user-specific price.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1 and 2 and their related text and Paragraphs 0192-0196 of the specification (US Patent Application Publication No. 2021/0256547 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-12 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-12 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang (US Patent Application Publication No. 2013/0198022 A1 – Hereinafter Zhang) and further in view of Kimmerling et al. (US Patent Application Publication No. 2018/0150858 A1 – Hereinafter Kimmerling).
Claim 1:
Zhang teaches;
A computing apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the computing apparatus to: (See at least Figures 3A, 8, and 9 and their related text.)
calculate a similarity score between a user attribute profile vector of a user and an item attribute vector of an item by comparing corresponding attribute values that are applicable to the item in the attribute profile vector and in the item attribute vector; (See at least paragraphs 0016-0019, where the score is calculated between a user selected product (attribute profile vector) and similar products (item attribute vector).)
calculate an appeal score based on the similarity score and the price elasticity; calculate a user-specific price of the item based at least on the appeal score and the price elasticity; and; (See at least paragraphs 0116, 0124, and 0129 and claim 1 where similarity of products is gauged as a value for potential purchase by a user.)
Zhang does not appear to explicitly specify detail using price elasticity in determining products for potential users and determining pricing and presenting that price.  
Kimmerling teaches using price elasticity in determining products for potential users and pricing and presenting that price in paragraphs 0024, 0035, and 0122.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Zhang by using price elasticity in determining products for potential users and determining pricing and presenting that price as taught by Kimmerling in order to maximize the effectiveness of ads targeting correctly priced products with products that could appeal to a user.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 2:
As discussed in the 112(b) rejection claim 2 is taught for the same reason as similar limitations in claim 1. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 3:
The combination of Zhang and Kimmerling teaches all the limitations above.
Further, Kimmerling teaches “calculate the price elasticity based on an action history of the user“ via purchase history in at least paragraph 0084. 
The motivation to combine Zhang and Kimmerling is articulated in Claim 1 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 4:
The combination of Zhang and Kimmerling teaches all the limitations above.
Further, Kimmerling teaches demand/optimal pricing/pricing by determining price elasticity which includes all those factors in at least paragraph 0024. 
The motivation to combine Zhang and Kimmerling is articulated in Claim 1 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 5:
The combination of Zhang and Kimmerling teaches all the limitations above.
Further, Kimmerling teaches demand/optimal pricing/pricing (discount is inherent in any calculation of price difference) by determining price elasticity which includes all those factors in at least paragraph 0024. 
The motivation to combine Zhang and Kimmerling is articulated in Claim 1 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 6:
The combination of Zhang and Kimmerling teaches all the limitations above.
Further, Kimmerling teaches demand/optimal pricing/pricing (discount is inherent in any calculation of price difference) by determining price elasticity which includes all those factors in at least paragraph 0024 and Kimmerling teaches a control parameter via different subpopulations in at least paragraph 0024. 
The motivation to combine Zhang and Kimmerling is articulated in Claim 1 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 10:
As discussed in the 112(b) rejection claim 10 is taught for the same reason as similar limitations in claim 1. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 11 and 12:
The combination of Zhang and Kimmerling teaches all the limitations above.
Further, Kimmerling teaches transmitting and displaying the price in at least paragraph 0122 (if the pricing is displayed to the potential customer it is transmitted). 
The motivation to combine Zhang and Kimmerling is articulated in Claim 1 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang and further in view of Kimmerling and further in view of Yu et al. (CN Patent Application Publication No. 110163705 A – Hereinafter Yu).  
Claims 7-9:
The combination of Zhang and Kimmerling teaches all the limitations above.
The combination of Zhang and Kimmerling does not appear to specify manipulating the price elasticity model with discounts, threshold (deviations), and sales volume. 
Yu teaches manipulating the price elasticity model with discounts, threshold (deviations), and sales volume where it mentions, 

“In some embodiments, the first determining unit is further used for determining the price elasticity information of the evaluation object according to the following manner: based on the price elasticity data of each article category evaluation object belongs to is determined under elastic data reference threshold value; order number of items to be evaluated transaction data transaction data items to be evaluated in the judging target shop indicated whether it reaches the first preset threshold value, order number of the items to be evaluated if the transaction data of the evaluation indicated by the object reaches the first preset threshold, reference comparison result of the threshold value determining the item to be evaluated of price elasticity information based on the price elasticity data of items to be evaluated with the elastic data, order number of the items to be evaluated if the transaction data indicated by the evaluation object does not reach the first predetermined threshold. judging whether the target store of transaction data to be the order number of brand articles to be evaluated transaction data of the brand evaluation object belongs to whether the indication belongs reaches the second preset threshold value, order number of brand articles to be evaluated if the transaction data of the brand evaluation objects belonging to the indicated belongs reaches a second preset threshold, based on the transaction data of the target store in the transaction data of the brand evaluation object belongs to the calculating the price of brand evaluation item belongs to the elastic data, and according to the price of brand articles to be evaluated belongs to elastic data reference with the elastic data comparison result of the threshold value determining the price elasticity information of the evaluation object based on price elasticity data items to be category evaluation belongs with the elastic data reference to the comparison result of the threshold value determining the item to be evaluated of price elasticity information, order number of brand articles to be evaluated if the transaction data of the brand evaluation objects belonging to the indicated belongs does not reach the second preset threshold

Here, the price elasticity data may be sensitive degree price changing along with the transaction, can use the ratio of transaction volume change rate and the price change rate in a period of time to represent. The transaction data may include a transaction price, transaction number and transaction time. transaction data of the target store may include a target store provided by including items to be evaluated transaction data of all articles, and the article in the target shop is preset belongs to category and brand belongs. In this embodiment, it may be according to the rate of change of price change rate and transaction data of each article category evaluation item belongs to in the calculated evaluation item belongs to lower price elasticity data of each goods, then calculating the category evaluation object belongs to all the article price elasticity data of the mean as price elasticity data to be evaluation item belongs to. price elasticity data may be according to the category evaluation object belongs to the determined elastic threshold, judging the price elasticity data of article to be evaluated and the relative size relationship between the elastic threshold, so as to determine the price elasticity information of items to be evaluated according to the preset price elasticity data of items to be evaluated and the elastic threshold of relative size relationship and for corresponding relation between price elasticity label indicating the price elasticity information..”

It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Zhang and Kimmerling by using the manipulation of the price elasticity model with discounts, threshold (deviations), and sales volume as taught by Yu in order to allow for optimizing the elasticity model for each company.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)  and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681